Citation Nr: 0214734	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-04 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from January 1981 to January 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Fargo, North Dakota, VA Medical Center and Regional Office, 
which denied the benefit sought on appeal.  Per the veteran's 
July 1999 request, the appeal was transferred from the Fargo 
VA facility to the Wichita, Kansas Medical Center and 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence adequately identified by the 
veteran, and provided him with appropriate VA medical care, 
evaluation and a medical opinion statement, all in an effort 
to assist him in substantiating his claim for VA compensation 
benefits.  

2.  Fibromyalgia is not shown in service, or until many years 
thereafter, without demonstration of a relation thereto by 
any qualified medical evidence.  


CONCLUSION OF LAW

Fibromyalgia was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
an evaluation and chart review in June 1999 and examinations 
in April and June 2000, with a medical nexus opinion specific 
to the appeal obtained in June 2000.  All adequately 
identified VA and non-VA treatment records have been 
requested and obtained, including those from the VA medical 
centers in Fargo and East Kansas. Finally, neither the 
veteran nor his representative has indicated that any 
additional, available and pertinent VA or private treatment 
records exist, other than those already obtained.  
Accordingly, any Board remand for additional medical 
examination or medical opinion evidence would be duplicative 
of evidence already of record.  VA has met its duty to assist 
in this case.  

VA has also met VCAA's notice requirements: the November 1998 
rating decision specifically informed the veteran of his need 
to submit medical evidence, not only of a current diagnosis 
of fibromyalgia, but, specifically, of his need to submit 
medical evidence of a "nexus" between the current diagnosis 
and his prior military service.  Similarly, a December 1998 
statement of the case (SOC), and July 1999, October 1999, 
September 2000, and April 2002 supplemental statements of the 
case (SSOC's) provided the veteran with all due notice as to 
why the evidence he submitted to date does not adequately 
support the claim on appeal.  Notice of the VCAA was issued 
to the veteran in February 2002.  He was advised that VA 
would attempt to obtain medical records, employment records 
or records from other Federal agencies and that he must 
provide enough information about those records so that they 
could be requested, as well as a signed release to obtain 
those records. He was specifically asked to identify any 
information or evidence he wished VA to try to obtain.  See 
Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002).  Thus 
the above development and communications indicate that both 
the duty to assist and notice provisions of VCAA have been 
met in this case.  Further development would serve no useful 
purpose.  


Service Connection

Service connection may be established for a chronic disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 7104 (West 1991 & Supp. 2002).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d)(2001).  

However, for the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement for evidentiary showing of continuity of 
symptomatology.  Rather, continuity of symptomatology is 
required only where the condition noted during service is not, 
in fact, then shown to be chronic, or where the diagnoses of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

In the instant case on appeal, the Board must initially point 
out that the veteran is already service connected for an 
avulsion fracture at the anterior superior aspect of the L4 
vertebra, and he is currently evaluated as 40 percent 
disabling for this disorder.  While this matter is not on 
appeal, the Board would also point out that the veteran's 
claim on appeal, as asserted, includes reports of low back 
pain, for which he is already in receipt of service 
connection and related compensation.  

The Board has reviewed the VA and non-VA medical evidence on 
file, dated from entry into service in 1981, to his 
separation from service in 1985, and to the present.  Service 
medical records are silent for any treatment or diagnosis of 
fibromyalgia in service, including on examination at 
separation from service in July 1984.  

The post service medical evidence shows no diagnosis of 
fibromyalgia prior to 1997, including on VA examination in 
May 1985, with 2000 evidence indicating a question as to that 
diagnosis, and no medical evidence of any nexus between the 
questionable diagnosis and the veteran's prior service of 
1981 to 1985.  The post-service medical evidence-primarily 
the private treatment reports, show that the veteran was 
doing very well, able to work without significant complaints, 
until a 1997 work related injury while working as a farm 
hand.  See Work Tolerance Assessment, dated April 16, 1998; 
VA treatment record dated July 24, 1998; VA examination 
report and x-ray study, dated in May 1985.  

On VA examination in June 1999, the veteran's entire 
documented medical history was reviewed in detail, with 
notation of his service medical records, VA examination 
reports, and various private treatment records, including 
those identified above.  The observing physician was of the 
opinion that the veteran's low back and neck symptoms were 
asymptomatic from 1985 to 1997, and that it would be 
speculative to state that it is as likely as not that the 
veteran developed fibromyalgia in service.  In reaching this 
medical opinion, the observing VA physician noted that in 
service, the veteran's complaints were associated with some 
form of trauma, and that it would be speculative to state 
that any current fibromyalgia was causally related to the 
injuries the veteran sustained during his military service, 
because of the lack of a temporal association between his 
departure from the service and the onset of the fibromyalgia 
in 1997.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); 


Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board finds 
that the June 1999 VA medical nexus opinion is of greater 
weight than the veteran's unsubstantiated lay opinion of 
medical causation and etiology.  Accordingly, the claim must 
be denied.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, to the extent that the veteran's written contentions 
and sworn RO hearing testimony are offered for reasons which 
require medical knowledge under the Court's holding in 
Grottveit, this evidence fail to support the claim-
especially in light of the medical evidence which shows a 
diagnosis of fibromyalgia without relation to the veteran's 
military service years earlier.  While the Court has found 
that lay witnesses can certainly provide eyewitness accounts 
of a veteran's visible symptoms, the capacity of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence which requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Despite 
the veteran's statements and October 1999 personal hearing 
testimony to the effect that he believes that his current 
clinical picture justifies a clear diagnosis of fibromyalgia, 
or that any fibromyalgia is due to his prior military 
service, the Board is not bound to accept the veteran's lay 
statements, since they stand alone without any supporting 
medical evidence and attempt to advance a medical conclusion 
which is contradicted by all medical evidence of record, 
including the opinion of a qualified VA medical examiner in 
June 1999, an examination which included a thorough review of 
the veteran's documented clinical history.  

Given the above, the Board finds that the preponderance of 
the evidence is against the claim on appeal, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  




ORDER

The claim of service connection for fibromyalgia is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

